Case 1:20-cv-01155-GLR Document1 Filed 05/05/20 Page 1of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

MELISSA PINSON
143 Mike Court
Elkton, Maryland 21921

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

-against-

STATE OF MARYLAND
DEPARTMENT OF HEALTH & MENTAL HYGIENE

MD HEALTH BENEFIT EXCHANGE

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for Employment
Discrimination

Case No. Wa, mt {{ Sh
(to be filled in by the Clerk’s Office)

Jury Trial: MH Yes O No
(check one)
Case 1:20-cv-01155-GLR Document 1 Filed 05/05/20 Page 2 of 8

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

additional pages if needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

MELISSA PINSON

 

143 Mike Court

 

Elkton - Cecil County

 

Maryland 21921

 

(917) 417-7341

 

mel9844@yahoo.com

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

STATE OF MARYLAND - Department of Health and Mental Hygiene

 

Serve on: Nancy Kopp, Treasurer

 

80 Calvert Street

 

Annapolis - Anne Arundel County

 

Maryland 21401

 

 

 
Case 1:20-cv-01155-GLR Document1 Filed 05/05/20 Page 3 of 8

Defendant No. 2

 

 

 

 

 

 

 

Name MARYLAND HEALTH BENEFIT EXCHANGE
Job or Title Serve on: MHBE Board of Trustees

(if known)

Street Address 4201 Patterson Avenue

City and County Baltimore - Baltimore City

State and Zip Code Maryland 21215

Telephone Number

E-mail Address

(if known)

Defendant No. 3

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

(If there are more than three defendants, attach an additional page
providing the same information for each additional defendant.)

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s)
is:

 

 

Name MARYLAND HEALTH BENEFIT EXCHANGE (MHBE)
Street Address 750 East Pratt Street, 5th Floor
City and County Baltimore, Baltimore City

 

State and Zip Code Maryland 21202
Telephone Number 410-547-1838

 
Il.

Il.

Case 1:20-cv-01155-GLR Document 1 Filed 05/05/20 Page 4 of 8

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that

apply):

O

w
A

O

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
to 2000e-17 (race, color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII. you
must first obtain a Notice of Right to Sue letter from the Equal
Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C.
§§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age
Discrimination in Employment Act, you must first file a charge with the
Equal Employment Opportunity Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.

(Note: In order to bring suit in federal district court under the Americans
with Disabilities Act, you must first obtain a Notice of Right to Sue letter
Jrom the Equal Employment Opportunity Commission.)

Other federal law (specify the federal law):
FMLA (29 U.S. 2601, et seq.)

 

Relevant state law (specify, if known):
Md. Code, Ann., State Gov't Article, 20-601, et seq.

 

Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.
Case 1:20-cv-01155-GLR Document1 Filed 05/05/20 Page 5of 8

A. The discriminatory conduct of which I complain in this action includes (check all

that apply):

K
x
x
a

Failure to hire me.
Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal
Employment Opportunity Commission can be considered by the federal
district court under the federal employment discrimination statutes.)

 

 

 

 

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
2015 - 2016 (mostly 2016)
C. I believe that defendant(s) (check one):
O is/are still committing these acts against me.
w is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and
explain):
EJ race
Oo color
O gender/sex
O religion
O national origin
Oo age. My year of birth is . (Give your year of birth

only if you are asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

Cancer diagnosis and treatment, breathing/asthma

 
Case 1:20-cv-01155-GLR Document 1 Filed 05/05/20 Page 6 of 8

The facts of my case are as follows. Attach additional pages if needed.

After taking my position with Employer (MHBE), | became disabled as prescribed under the ADA (cancer diagnosis).

 

| was able to perform regardless of my disability(ies). Despite keeping my Employer informed of my disability, and requesting reasonable accommodation,

 

| was, among other things, alienated, treated differently than other employees, discriminated against,

 

refused accommodation requests, received adverse reviews, had my earnings and/or benefits reduced, etc.

 

Authorized absence periods under the FMLA were withdrawn without adequate explanation. | was given poor

 

reviews in retaliation and ultimately fired.

 

(Note: As additional support for the facts of your claim, you may attach to this
complaint a copy of your charge filed with the Equal Employment Opportunity
Commission, or the charge filed with the relevant state or city human rights
division.)

IV. Exhaustion of Federal Administrative Remedies

A.

It is my best recollection that I filed a charge with the Equal Employment
Opportunity Commission or my Equal Employment Opportunity counselor
regarding the defendant’s alleged discriminatory conduct on (date)

March, 2016

 

The Equal Employment Opportunity Commission (check one):

O has not issued a Notice of Right to Sue letter.

xX issued a Notice of Right to Sue letter, which I received on (date)
February 6, 2020 (my attorney received on February 5, 2020) _

 

(Note: Attach a copy of the Notice of Right to Sue letter from the
Equal Employment Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment
Opportunity Commission regarding the defendant’s alleged discriminatory
conduct (check one):

O 60 days or more have elapsed.

O less than 60 days have elapsed.
Case 1:20-cv-01155-GLR Document1 Filed 05/05/20 Page 7 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or

exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

As a result of Employer's actions, | incurred, and am still incurring, actual damages, including, but not limited to,

lost back pay, lost front pay, lost opportunity for additional pay/benefits, medical bills and expenses for psychotherapy,
asthma/breathing treatments, missed cancer treatments, and the like. Some expenses continue today for the depression and
anxiety medical care, etc. My related medical expenses are approximately $10,000.00. | lost
approximately $15,000.00+ in pay-related damages. | am also claiming compensatory, and punitive, damages totaling

$350,000.00 for the intentional, malicious actions of Employer/Employer's agents against me.
VI.

Case 1:20-cv-01155-GLR Document1 Filed 05/05/20 Page 8 of 8

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 20

Signature of Plaintiff

 

Printed Name of Plaintiff MELISSA PINSON

(If more than one plaintiff is named in the complaint, attach an additional
certification and signature page for each additional plaintiff.)

For Attorneys

Date of signing: Mey 5 ‘ 2020
Signature of Attorney es Ce —

Printed Name of Attorney FREDERIC L. COOK II

 

 

 

 

 

Bar Number 17919

Name of Law Firm Law Office of Guy M. Craig

Address 3635 Old Court Road, Suite 201, Pikesville, MD 21208
Telephone Number 443-579-4891

E-mail Address fredcookesq@gmail.com

 
